Title: From George Washington to Joseph Reed, 23 June 1777
From: Washington, George
To: Reed, Joseph



Dear Sir,
Middle Brook June 23d 1777.

Your favors of the 12th and 18th Instt are both before me; and, on two Accts have given me concern; first, because I much wishd to see you at the head of the Cavalry, and secondly by refusing of it, my arrangements have been a good deal disconcerted—As your motives for refusing the appointment are, no doubt, satisfactory to yourself, and your determination fixed, it is unnecessary to enter upon a discussion of the point—I can only add, I wish it had been otherwise, especially as I flatter myself, that my last would convince you, that you still held the same place in my Affection that you ever did. If Inclination, or a desire of rendering those aids to the Service which your abilities enable you to do, shd lead you to the Camp, it is unnecessary for me I hope to add, that I should be extremely happy in seeing you one of my Family whilst you remain in it.
The late Coalition of Parties in Pensylvania is a most fortunate Circumstance; that, and the spirited manner in which the Militia of this State turnd out upon the late Maneuvre of the Enemy has, in my opinion,

given a greater shock to the Enemy than any Event which has happend in the course of this dispute, because it was altogether unexpected, and gave the decisive stroke to their enterprize on Philadelphia.
The hint you have given respecting the Compliment due to the Executive powers of Pensylvania I thank you for, but can assure you I gave General Mifflin no direction respecting the Militia that I did not conceive, nay that I had not been told, by Congress, he was vested with before; for you must know that Genl Mifflin at the particular Instance, and by a resolve of Congress, had been detaind from his duty in this Camp near a Month to be in readiness to draw out the Militia if occasion should require it, & only got here the day before I receivd such Intelligence as convinced me that the Enemy were upon the point of moving; In consequence of which I requested him to return, and without defining his duty, desired he would use his utmost endeavours to carry the designd opposition into effect; conceiving that a previous plan had been laid by Congress, or the State of Pensa, so far as respected the mode of drawing the Militia out—the action of them afterward, circumstances alone could direct, I did not pretend to give any order about it.
It gives me pleasure to learn from your Letter that the reasons assignd by me to Genl Arnold for not attacking the Enemy in their Situation between the Raritan & Millstone met with the approbation of those who were acquainted with them. We have some among Us. & I dare say Generals, who wish to make themselves popular at the expence of others—or, who think the cause is not to be advanc’d otherwise than by fighting—the peculiar circumstances under which it is to be done, and the consequences which may follow, are objects too trivial for their attention. but as I have one great end in view, I shall, maugre all the strokes of this kind, steadily pursue the means which, in my Judgment, leads to the accomplishment of it, not doubting but that the candid part of Mankind, if they are convinc’d of my Integrety, will make proper allowances for my inexperience, and Frailties. I will agree to be loaded with all the obloquy they can bestow, if I commit a wilful error.
If General Howe has not maneuvred much deeper than most People seems disposed to think him capable of, his Army is absolutely gone of panic struck. but as I cannot perswade myself into a belief of the latter, notwithstanding it is the prevailing opinion of my Officers, I can not say that the move I am about to make towards Amboy accords altogether with my opinion, not that I am under any other apprehension than that of being obliged to loose Ground again, which would indeed be no small Misfortune as the Spirits of our Troops, & the Country, is

greatly reviv’d (and I presume) the Enemy’s not a little depress’d, by their late retrogade motions.
By some late Accts I fancy the British Grenadiers got a pretty severe peppering yesterday by Morgans Riffle Corp—they fought it seems a considerable time within the distance of, from twenty, to forty yards; and from the concurring Acct of sevl of the Officers, more than an hundd of them must have fallen. Had not there been some mistake in point of time for Marching the several Brigades that were ordered upon that Service, & particularly in delivering an Order to Genl Varnum, I believe the Rear of Genl Howes Troops might have been a little roughfer handled than they were, or if an Express who was sent to Genl Maxwell the Evening before had reachd him in time, to co-operate upon the Enemy’s Flank, for which purpose he was sent down the day before with a respectable force, very good consequences might have resulted from it however it is too late to remedy these mistakes now, & my Paper tells me I can add no more than to assure you that I am Dr Sir Yr Affecte

Go: Washington

